DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claim(s) recite(s)a method of structural health monitoring. This judicial exception is not integrated into a practical application because the claims are directed towards mere data gathering and mental processes such as visually analyzing captured data. The claim(s) does/do not include additional elements that are sufficient enough to amount to significantly more than the judicial exception because the claims do not recite any meaningful structural elements.
Claim 1 teaches “An acoustic emission based structural health monitoring method comprising: obtaining an acoustic emission signal from an impact event on a composite structure (this step is mere data gathering); analyzing the acoustic emission signal (this step is a mental process since it only involves visually analyzing captured data); and differentiating between whether the impact event caused internal damage to the composite structure or was a benign impact causing no damage (This is a mental process since it only involves visually analyzing data to determine a difference. See MPEP 2106, Section III, Part 1; “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).”
Under Step 2A, prong one, the claims recites a mental process which is an abstract idea. Under Step 2A, prong two, the claims do not recite any additional elements that integrate the judicial exception into a practical application. The claims are directed towards steps of data gathering which do not amount of significantly more and a mental process that can be performed by the human mind.
Under step 2B, none of the elements recited are unconventional therefore they do not amount to significantly more than the abstract idea. 
The dependent claims,2-9, do not remedy the issues in claim 1, therefore these dependent claims are also rejected under 35 USC 101. 
Claim 10 teaches “A method for detecting damage in a composite structure comprising: attaching at least one piezoelectric sensor to a composite structure (This is a generic structure, which can be seen in US 20170052150); generating an impact event on the composite structure (This is a generic step as seen in US 20170052150; capturing at least one acoustic emission signal generated from the impact event on the composite structure (this step is mere data gathering); and analyzing the captured at least one acoustic emission signal (This is a mental process since it only involves visually analyzing data to determine a difference. See MPEP 2106, Section III, Part 1; “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).”
Under Step 2A, prong one, the claims recites a mental process which is an abstract idea. Under Step 2A, prong two, the claims do not recite any additional elements that integrate the judicial exception into a practical application. The claims are directed towards steps of data gathering which do not amount of significantly more and a mental process that can be performed by the human mind.
Under step 2B, none of the elements recited are unconventional therefore they do not amount to significantly more than the abstract idea. 
The dependent claims 11-20, do not remedy the issues in claim 1, therefore these dependent claims are also rejected under 35 USC 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalameda US 20170052150.
As to claim 1, Zalameda teaches “An acoustic emission based structural health monitoring method (Abstract) comprising: obtaining an acoustic emission signal from an impact event on a composite structure (Abstract; [0032]; Figures 5) ; analyzing the acoustic emission signal (Figure 2A teaches that the signals from the acoustic and load sensors are monitored, therefore they are analyzed); and differentiating between whether the impact event caused internal damage to the composite structure or was a benign impact causing no damage (Figure 3, step S55; [0042] and [0043]).”

As to claim 2, Zalameda teaches “predicting future behavior of the composite structure based on the acoustic emission signal (Abstract; [0009]; [0010]; [0024] and [0031]).”

As to claim 3, Zalameda teaches “predicting crack propagation in the composite structure (Abstract; [0009]; [0010]; [0024]; [0031]; [0038]).”

As to claim 4, Zalameda teaches “predicting complex damage formation including fiber cracking, fiber breaking, fiber pushout, matrix microcracking, debonding, and/or delamination (Abstract; [0009]; [0010]; [0024]; [0031]; [0038]).”

As to claim 5, Zalameda teaches “wherein damage during the impact event is indicated by the irregularities observed in a force-time curve of the impact event ([0010]; [0023]; [0033]. The prior art teaches that the material can be monitored in real-time and also uses time for determining the structural health. A cluster of impacts over a time period is observed and the prediction model utilizes this to determine time to failure for the material).”

As to claim 6, Zalameda teaches “determining a force-time history, velocity-time history, displacement-time history and energy-time history for the impact event ([0010]).”

As to claim 7, Zalameda teaches “wherein the acoustic emission signal due to impact hit has a low frequency content with high amplitude at a region below 200 kHz ([0038]).”

As to claim 8, Zalameda teaches “wherein the acoustic emission signal due to irreversible damage has a high-frequency content in the range of 300 to 500 kHz ([0038].  Assigning the type of damage based on the frequency is subjective and the processor in the prior art is capable of classifying types of damages based on the measured signal).”

As to claim 9, Zalameda teaches “estimating the size, location, shape and extent of impact damage by analyzing the acoustic emission signals received from the impact event ([0044] to [0046]; Figures 5A and 5B. This prior art teaches that the location can be determined using a coordinate system. The intensity can be determined by the measured energy at a given location at a given time. Based on this an estimation of the size and extend can be determined).”

As to claim 10, Zalameda teaches “A method for detecting damage in a composite structure comprising (Abstract): attaching at least one piezoelectric sensor to a composite structure (Figure 2A); generating an impact event on the composite structure ([0032]); capturing at least one acoustic emission signal generated from the impact event on the composite structure (Figure 5); and analyzing the captured at least one acoustic emission signal (Figure 3, step S55; [0042] and [0043]).”

As to claim 14, Zalameda teaches “wherein damage during the impact event is indicated by irregularities observed in a force-time curve of the impact event ([0023] teaches that the acoustic sensor measure the acoustic response from possible damages. When a certain profile is detected it can be an indication of damage, which is the same as the sensor measuring irregularities).”

As to claim 18, Zalameda teaches “analyzing a shape of a force- time history plot of the impact event to determine if damage has occurred ([0049], [0050]; Figure 5 shows acoustic emission data from impacts. These are used to predict where and when a failure could occur).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalameda US 20170052150 in view of Van Tooren US 20170168021.
As to claim 11, Zalameda does not explicitly teach the material or type of piezoelectric sensor although using one type over another only involves routine skill in the art.
Van Tooren teaches “wherein the at least one piezoelectric sensor comprises a piezoelectric wafer active sensor ([0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Van Tooren with Zalameda. Using one type of sensor over another depends on the application and location of said sensor. Therefore realizing which sensor to use only requires routine skill in the art.

As to claim 12, Van Tooren teaches “wherein the at least one piezoelectric sensor is attached to the composite structure at a location (Figure 1).” The prior arts do not explicitly teach “corresponding to a fiber orientation angle in a stacking sequence of the composite structure.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to place the sensor at an optimal location where the user wishes to measure the stress/strain/impact force. It is well known to place sensors in locations that are prone of structural health issues.

As to claim 13, Van Tooren teaches “generating a specific size of impact damage on the composite structure via using a specific mass weight dropped from a predetermined height to obtain the specific size of impact damage on the composite structure generating a specific size of impact damage on the composite structure via using a specific mass weight dropped 51 42827701 vifrom a predetermined height to obtain the specific size of impact damage on the composite structure ([0074] and [0075]. These citations teach a hammer that is used to generate an impact. This hammer is connected to a force sensor and the hammer can be triggered by a trigger signal. This is the equivalent of dropping a weight, of various sizes and heights, to generate the impact force).”

As to claim 19, Zalameda in combination with Van Tooren teaches “using energy-time history to demonstrate a percentage of impact energy that is absorbed by the composite structure when damage occurs to the composite structure ([0038] teaches that the total energy is known, monitored over time and is used to determine and identify cracks, therefore this prior art teaches energy-time history).”
Van Tooren teaches an impact hammer which can be triggered and set to a force. It is known in the art that energy is absorbed by a material and not 100% of said energy is reflected. Based on the teachings of Van Tooren and Zalamdea, one of ordinary skill in the art could determine the energy absorbed by measuring the energy measured at the acoustic sensor and compare it to the energy at the impact site using the built-in force sensor in Van Tooren. Although this step is not explicitly stated, one of ordinary skill in the art has the data to make the comparison. This allows the user to determine how much energy is absorbed at certain impacts.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalameda US 20170052150.
As to claim 15, Zalameda teaches “determining a force-time history ([0032]), displacement-time history ([0029] and claim 9) and energy-time history ([0038]) for the impact event.” Zalameda does not explicitly teach “velocity-time history”. 
It would have been obvious to one of ordinary skill in the art to determine velocity-time history since Zalameda teaches “Defects can affect the velocity and waveform mode of propagation of acoustic emission signals” in [0046]. It is known that time of flight can be measured and changes in time of flight can be indicative of damages to the material the signal is traveling in. Based on this and common knowledge of utilizing time of flight, one could determine velocity-time history.


Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalameda US 20170052150 in view of Jahanbin US 20180340858.
As to claim 16, Zalameda teaches “ultrasonic testing scans of a pristine composite structure with the composite structure that underwent impact damage to determine size and shape of the impact damage ([0005] teaches that ultrasonic SHM methods are common in the art; [0048] teaches X-ray and ultrasound imaging testing).” Zalameda does not explicitly teach “comparing ultrasonic testing scans”
Jahanbin teaches “comparing ultrasonic testing scans ([0014] teaches comparing measured ultrasonic scans to reference data).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jahanbin with Zalameda. It is a part of the scientific process to compare measured data to reference data. Differences between the 2 sets of data can be indicative of damage, as seen in SHM testing. This is a well known and obvious step in the process of detecting damage of a component. Zalameda teaches that ultrasonic imaging is known and commonly used, therefore it would be obvious for one of ordinary skill in the art to compare acoustic measured data to reference scans.

As to claim 17, Jahanbin teaches “comprising comparing A-scan, B-scan, and C-scan ultrasonic scans ([0094] teaches B-scans, however, it is known that ultrasonic imaging includes, A, B and C scans).”

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalameda US 20170052150 in view of Pickens US 5507185.
As to claim 20, Zalameda teaches that ultrasonic imaging techniques are known in the art but the prior art does not explicitly teach how it is used to characterize damage.
Pickens teaches “utilizing ultrasound scans to characterize damage size, shape, and location (Column 1, lines 15-25).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Pickens with Zalameda. Using imaging techniques is known in the art as seen in both Pickens and Zalameda. Using this allows the user to ascertain the extent of the damage on an element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863